DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 March 2020 and 7 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-19 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially and performing or stopping, by the controller, power generation of the fuel cell by comparing a required current of the vehicle with a preset current value required to enter a fuel-cell stop mode in which the power generation of the fuel cell is stopped and a preset current value required to release the fuel-cell stop mode
Early et al. (US 4,961,151) is considered the most relevant prior art as it discloses operational control of fuel cell system based on current measurements.  However, Early et al. fails to disclose the above noted limitations.
Kwon (US 2017/0166081), Wampler II et al. (US 2018/0072159) and Wantanabe et al. (US 2018/0241099) are also considered relevant prior art as each discloses various aspects of battery/fuel cell control systems.  However, none disclose the above noted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836